          Case 1:18-cv-01485-WMR Document 15 Filed 11/26/18 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

     NEIL C. GORDON,
     Chapter 7 Trustee for the Estate of
     Barbara jean Krieg,
                 Appellant,                             CIVIL ACTION FILE NO:
           v.                                           1:18-cv-01485-WMR
     WELLS FARGO BANK, N.A.,
                  Appellee.

                                           ORDER

         This matter is before the Court on the Appellant’s Notice of Appeal of the

Bankruptcy Court’s Order Granting Appellee’s Motion for Summary Judgment and

Denying Chapter 7 Trustee’s Motion for Summary Judgment [Doc.1], and on

Appellant’s Motion to Certify Question of State Law to the Georgia Supreme Court

[Doc. 8], which asks the Court to certify “Whether Georgia law (prior to 2015)

requires that a security deed have two attesting witnesses in order for the deed to be

properly admitted of record even when the security deed includes a separate

acknowledgment executed by a notary.”

I.       BACKGROUND

         The material facts of this case are not in dispute. This case comes before the

Court on Appeal from Bankruptcy Adversary Proceeding in the United States

Bankruptcy Court. The subject Security Deed, dated September 19, 2012, was
        Case 1:18-cv-01485-WMR Document 15 Filed 11/26/18 Page 2 of 8



executed by the Debtor and Mr. Kreig in favor of Appellee regarding real property

located at 144 Audubon Parkway, Stockbridge, Henry County, Georgia 30281 (the

“Property). The Security Deed was filed in the real estate records of the Office of

the Clerk of the Superior Court of Henry County, Georgia on October 1, 2012, and

was recorded on pages 350 through 360 of Deed Book #12730 (the “Deed Book”).

The Debtor’s signature is located on Page 356 (the “Signature Page”) and is dated

September 18, 2012. Mr. Krieg’s signature also appears on the Signature Page. The

Signature Page also contains the signature of Sylvia Gayle Coursey (“Ms.

Coursey”), who signed the Signature Page twice under the two (2)

“WITNESS” signature sections that appear on that page. On the following

page (Deed Book, Page 357) is a notary acknowledgment (the

“Acknowledgement”). The Acknowledgment is dated September 18, 2012,

and contains the printed name and signature of Arnice H. Foster, a notary public

(“Ms.Foster”), as well as her notary seal.

      Recorded contemporaneously with the Security Deed in the Deed Book at

Pages 358-359 are (1) a Waiver of Borrower’s Rights Rider (the “Waiver of Rights

Rider”) and (2) a Closing Attorney’s Affidavit (the “Affidavit”). The Waiver of

Rights Rider, also dated September 18, 2012, is signed by the Debtor and Mr.

Krieg as grantors, signed by Ms. Coursey as an unofficial witness, and signed and

notarized by Ms. Foster. The Affidavit bears the signature of Ms. Foster and is


                                             2
        Case 1:18-cv-01485-WMR Document 15 Filed 11/26/18 Page 3 of 8



notarized and signed by a Clayton County notary public, R. Whitlock. The last

page of the Security Deed, recorded at Page 360 of the Deed Book, is labeled

“Exhibit A” and contains a legal description of the Property.

      The Debtor filed a Chapter 7 bankruptcy petition on December 9, 2016, at

which time the Appellant was appointed as Trustee to administer the underlying

bankruptcy case. On June 13, 2017, the Appellant filed a complaint against

Appellee, seeking to avoid the interest held by Appellee in the Debtor’s interest in

the Property under the Security Deed pursuant to 11 U.S.C. § 544. Were such

interest to be avoided, the Appellant seeks to recover and preserve such interest (or

the value thereof) for the benefit of the Debtor’s bankruptcy estate under

11 U.S §§550 and 551.

      Through the Motion to Certify, Appellant seeks to have this Court certify to

the Supreme Court of Georgia the issue decided by the Bankruptcy Court—whether

a security deed that had been attested by or acknowledged before a notary public and

attested by or acknowledged before another witness could be duly recorded under

the statutes controlling the recording of a security deed in 2012.



II.   MOTION FOR CERTIFICATION

      A district court may certify questions of Georgia law to the Georgia Supreme




                                          3
        Case 1:18-cv-01485-WMR Document 15 Filed 11/26/18 Page 4 of 8



Court when those questions are determinative of the cause before the court, but

where “there are no clear controlling precedents in the appellate court decisions of

[Georgia].”

Ga. Sup. Ct. R. 46; see also O.C.G.A. § 15-2-9(a). “‘[W]here there is doubt in the

interpretation of state law . . . a federal court should certify the question to the state

supreme court to avoid making unnecessary Erie ‘guesses’ and to offer the state court

the opportunity to interpret or change existing law.’” Alliant Tax Credit 31, Inc. v.

Murphy, 2014 WL 3955594, *1 (N.D. Ga. 2014) (quoting, without citations and

quotations, Park Racing Ass’n v. Tampa Bay Downs, Inc., 399 F.3d 1276, 1279 (11th

Cir. 2005)). But even when a question may be appropriate for certification, before

certifying the question, the court “should consider the following factors: the

closeness of the question, considerations of comity in light of the particular issue

and case, and the practical limitations of the certification process, including

significant delay,” though the first factor is the primary consideration. Ibid. (citing

Florida ex rel. Shevin v. Exxon Corp., 526 F.2d 266, 274–75 (5th Cir. 1976)). “Thus,

where there are sufficient sources of state law ‘to allow a principled rather than

conjectural conclusion,’ the certification process should not be invoked.” Ibid.

(quoting Florida ex rel. Shevin, 526 F.2d at 275; citing Smigiel v. Aetna Cas. & Sur.

Co., 785 F.2d 922, 924–25 (11th Cir. 1986)).

      According to Appellant, the version of O.C.G.A.§ 44-14-33 in effect in 2012

meets the standard for certification in that it is NOT clear and unambiguous on its

                                            4
        Case 1:18-cv-01485-WMR Document 15 Filed 11/26/18 Page 5 of 8



face and there is no controlling appellate court decisions to interpret the statute in

order to determine if the Security Deed at issue was in the proper form for recording

if acknowledged by a proper officer and attested by an additional witness. This

Court disagrees.

      At the time the Security Deed was executed and recorded in 2012, the law

governing the attestation requirements for security deeds was the same as that for

mortgages and stated, in part:

     In order to admit a mortgage to record, it must be attested by or
     acknowledged before an officer as prescribed for the attestation or
     acknowledgment of deeds of bargain and sale; and, in the case of real
     property, a mortgage must also be attested or acknowledged by one
     additional witness.
O.C.G.A. §44-14-33.

      The Supreme Court of Georgia has previously addressed the issue of a security

deed’s proper form for recording in U.S. Bank Nat’l Ass’n v. Gordon. The Supreme

Court of Georgia, interpreting the statutes applicable to the recording of security

deeds, O.C.G.A. §§ 44-14-33 and -61 (the “Recording Statutes”), “held that ‘a

security deed . . . is in the proper form for recording [if] it is attested or acknowledged

by a proper officer and (in the case of real property) an additional witness.’” Wells

Fargo Bank, N.A. v. Gordon, 292 Ga. 474, 475, 749 S.E.2d 368, 370 (2013)

(emphasis added) (quoting U.S. Bank Nat’l Ass’n v. Gordon, 289 Ga. 12, 15, 709

S.E.2d 258 (2011) (interpreting the pre-2015 versions of O.C.G.A. §§ 44-14-61

(applicable to the recording of security deeds) and 44-14-33 (applicable to the


                                            5
           Case 1:18-cv-01485-WMR Document 15 Filed 11/26/18 Page 6 of 8



recording of mortgages but made applicable to security deeds by § 44-14-61)).

Because there is clear controlling precedent on the question before this Court,

certification is improper.

         Moreover, in this instance, the language of the statute is plain and

unambiguous; therefore, the Court is obliged to apply the law as written. See

Holcombe v. DirecTV, LLC, 215 F. Supp. 3d 1346, 1349 (N.D. Ga. 2016) (“‘In fact,

where the language of a statute is plain and unambiguous, judicial construction is

not only unnecessary but forbidden.’” (emphasis original) (quoting Chase v. State,

285 Ga. 693, 681 S.E.2d 116, 118 (2009)). Because there is clear and controlling

precedent as well as clear and unambiguous statutory language, certification is

improper and is, therefore, DENIED.



III.     APPPEAL OF ORDER GRANTING WELLS FARGO’S MOTION
         FOR SUMMARY JUDGEMENT AND DENYING CHAPTER 7
         TRUSTEE’S MOTION FOR SUMMARY JUDGEMENT

          A. Issue on Appeal


             The one and only issue on appeal is whether the Bankruptcy Court erred

   in determining that Georgia law (prior to a 2015 statutory amendment) did

       not require that a security deed have at least two attesting witnesses in order for

   the deed to be properly admitted of record.




                                             6
        Case 1:18-cv-01485-WMR Document 15 Filed 11/26/18 Page 7 of 8




       B. Standard of Review

       This Court reviews the Bankruptcy Court’s conclusions of law de novo and

its findings of fact for clear error. Club Assocs. v. Consolidated Capital Realty

Investors (In re Club Assocs.), 951 F.2d 1223, 1228-1229 (11th Cir. 1992). With

regard to summary judgment orders, the Circuit Court in the case of In re Optical

Technologies, Inc., 246 F.3d 1332 (11th Cir.2001), stated:

              Our law is also clear that an appellate court reviews a bankruptcy
       court's grant of summary judgment de novo. See In re Walker, 48 F.3d 1161,
       1163 (11th Cir.1995) (“We review the bankruptcy court's grant of summary
       judgment de novo, applying the same legal standards used by the trial
       court.”); In re Club Assocs., 951 F.2d 1223, 1229 (11th Cir.1992) (citing In
       re Nash, 765 F.2d 1410, 1412 (9th Cir.1985)(“The bankruptcy court's grant
       of summary judgment, affirmed by the district court, is subject to de novo
       review.”)).... [W]e take this opportunity to make clear that both the district
       court and this Court review a bankruptcy court's entry of summary judgment
       de novo.

In re Optical Technologies, Inc., 246 F.3d 1332, 1334–35 (11th Cir.2001).



III.   CONCLUSION

       After conducting a de novo review of the Bankruptcy Court’s order [Doc.1-2]

and carefully considering Appellant’s Appeal From the United States Bankruptcy

Court [Doc.1], together with Appellee’s Objection thereto [Doc. 11], this Court

finds that summary judgment was proper. Appellant’s appeal is DENIED.




                                          7
       Case 1:18-cv-01485-WMR Document 15 Filed 11/26/18 Page 8 of 8



     Accordingly, it is ORDERED that the Appellant’s Motion to Certify Question

of State Law to the Georgia Supreme Court is DENIED. It is further ORDERED

that Appellant’s Appeal is DENIED, and the Order of the Bankruptcy Court is

hereby CONFIRMED.


     IT IS SO ORDERED this 26th day of November, 2018.


                                          /s/ William M. Ray, II
                                          WILLIAM M. RAY, II
                                          United States District Judge




                                      8
